UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FRANK DICKERSON,                               )
                                    )
               Plaintiff,           )
                                    )
            v.                      ) Civ. Action No. 09-2038 (ESH)
                                    )
FEDERAL BUREAU OF PRISONS et al.,)
                                    )
               Defendants.          )
____________________________________)


                                        MEMORANDUM

       Pending before the Court is defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6)

or for summary judgment under Rule 56. By Order of January 21, 2011, plaintiff was advised to

respond to defendants’ dispositive motion by February 25, 2011, or risk dismissal of the case on

what the Court would treat as a conceded motion. On February 8, 2011, and April 13, 2011, the

Court granted plaintiff’s respective motion to enlarge the time to file his response; his latest

deadline was June 7, 2011. Plaintiff has not filed a response to the pending dispositive motion.

Therefore, the Court will treat the motion as conceded and dismiss the case. See FDIC v.

Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (discretion lies wholly with the district court to grant

motion to dismiss as conceded); In re Miller, 2004 WL 963819, *1 (D.C. Cir., May 4, 2004) (In

managing its docket under the circumstances presented, “the court may choose to . . . resolve the

motion for summary judgment on the merits without an opposition . . . or [] treat summary

judgment as conceded.”). A separate Order accompanies this Memorandum.

                                                       ___________/s/___________
                                                       ELLEN SEGAL HUVELLE
DATE: June 14, 2011                                    United States District Judge